UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:May 31,2013 Item 1. Schedule of Investments. Geneva Advisors All Cap Growth Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 98.10% Activities Related to Credit Intermediation - 6.84% FleetCor Technologies, Inc. (a) Mastercard, Inc. Aerospace Product and Parts Manufacturing - 1.41% TransDigm Group, Inc. Building Material and Supplies Dealers - 3.82% Fastenal Co. Sherwin-Williams Co. Cable and Other Subscription Programming - 2.83% Discovery Communications, Inc. (a) Communications Equipment Manufacturing - 6.28% SBA Communications Corp. (a) Trimble Navigation Ltd. (a) Computer Systems Design and Related Services - 2.63% SolarWinds, Inc. (a) SPS Commerce, Inc. (a) Electronic Shopping and Mail-Order Houses - 5.49% Amazon.com, Inc. (a) eBay, Inc. (a) Full-Service Restaurants - 1.67% Chipotle Mexican Grill, Inc. (a) General Freight Trucking - 1.15% Roadrunner Transportation System, Inc. (a) Management, Scientific, and Technical Consulting Services - 6.57% Salesforce.com, Inc. (a) Workday, Inc. (a) Manufacturing and Reproducing Magnetic and Optical Media - 1.68% Guidewire Software, Inc. (a) Medical Equipment and Supplies Manufacturing - 2.17% Intuitive Surgical, Inc. (a) Miscellaneous Nondurable Goods Merchant Wholesalers - 3.33% Monsanto Co. Office Administrative Services - 3.20% Gartner, Inc. (a) Oil and Gas Extraction - 6.70% Cabot Oil & Gas Corp. Continental Resources, Inc. (a) Other Fabricated Metal Product Manufacturing - 1.59% B/E Aerospace, Inc. (a) Other Financial Investment Activities - 4.67% Financial Engines, Inc. Virtus Investment Partners, Inc. (a) Other General Merchandise Stores - 4.37% Tractor Supply Co. Other Information Services - 3.22% LinkedIn Corp. (a) Other Professional, Scientific, and Technical Services - 3.38% Alliance Data Systems Corp. (a) Pharmaceutical and Medicine Manufacturing - 5.58% Celgene Corp. (a) Gilead Sciences, Inc. (a) Rail Transportation - 3.99% Kansas City Southern Residential Intellectual and Developmental Disability, Mental Health, and Substance Abuse Facilities - 2.20% Acadia Healthcare Co., Inc. (a) Restaurants and Other Eating Places - 3.10% Dunkin' Brands Group, Inc. Starbucks Corp. Securities and Commodity Contracts Intermediation and Brokerage - 1.78% T Rowe Price Group, Inc. Software Publishers - 2.77% Catamaran Corp. (a)(b) Tyler Technologies, Inc. (a) Ultimate Software Group, Inc. (a) Traveler Accommodation - 0.96% Melco Crown Entertainment Ltd. - ADR (a) Waste Treatment and Disposal - 2.46% Stericycle, Inc. (a) Wired Telecommunications Carriers - 2.26% Valmont Industries, Inc. TOTAL COMMON STOCKS (Cost $190,382,309) Principal Amount Value SHORT-TERM INVESTMENTS - 1.98% Money Market Fund- 1.98% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $4,897,502) Total Investments (Cost $195,279,811) - 100.08% Liabilities in Excess of Other Assets - (0.08)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. ADR American Depositary Receipt Geneva Advisors Equity Income Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 91.17% Agencies, Brokerages, and Other Insurance Related Activities - 1.01% Arthur J Gallager & Co. Animal Slaughtering and Processing - 2.02% ConAgra Foods, Inc. Basic Chemical Manufacturing - 1.12% Praxair, Inc. Beverage Manufacturing - 1.42% Diageo PLC - ADR Building Material and Supplies Dealers - 4.55% Home Depot, Inc. Computer Systems Design and Related Services - 4.14% Accenture PLC (a) Depository Credit Intermediation - 1.22% Wells Fargo & Co. Electric Power Generation, Transmission and Distribution - 4.89% Brookfield Infrastructure Partners LP (a) ITC Holdings Corp. Gambling Industries - 2.77% Wynn Resorts Ltd. Health and Personal Care Stores - 4.38% Walgreen Co. Home Furnishings Stores - 1.03% Williams-Sonoma, Inc. Local Messengers and Local Delivery - 2.52% United Parcel Service, Inc. Medical Equipment and Supplies Manufacturing - 2.92% Baxter International, Inc. Rockwell Automation, Inc. Motion Picture and Video Industries - 3.02% Time Warner, Inc. Nondepository Credit Intermediation - 2.01% Ameriprise Financial, Inc. Oil and Gas Extraction - 3.04% Enterprise Products Partners LP Other Financial Investment Activities - 3.62% Apollo Global Management, LLC Artisan Partners Asset Management, Inc. (b) Other Furniture Related Product Manufacturing - 1.73% Leggett & Platt, Inc. Other General Purpose Machinery Manufacturing - 1.04% Dover Corp. Other Investment Pools and Funds - 3.71% Macquarie Infrastructure Co. LLC Other Pipeline Transportation - 4.04% Plains All American Pipeline LP Petroleum and Coal Products Manufacturing - 3.38% Chevron Corp. Pipeline Transportation of Crude Oil - 3.99% Magellan Midstream Partners LP Rail Transportation - 4.38% Union Pacific Corp. Residential Building Construction - 2.00% Brookfield Asset Management, Inc. (a) Restaurants and Other Eating Places - 1.00% McDonald's Corp. Scheduled Air Transportation - 2.66% Copa Holdings SA (a) Securities and Commodity Contracts Intermediation and Brokerage - 4.50% T Rowe Price Group, Inc. Semiconductor and Other Electronic Component Manufacturing - 1.41% Microchip Technology, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 2.02% Tupperware Brands Corp. Support Activities for Mining - 2.49% Ensco PLC (a) Tobacco Manufacturing - 1.39% Philip Morris International, Inc. Warehousing and Storage - 1.73% Iron Mountain, Inc. Water, Sewage and Other Systems - 2.28% American Water Works Co., Inc. Wholesale Electronic Markets and Agents and Brokers - 1.74% Genuine Parts Co. TOTAL COMMON STOCKS (Cost $93,354,461) REAL ESTATE INVESTMENT TRUSTS - 5.32% Other Investment Pools and Funds - 1.52% Simon Property Group, Inc. Wireless Telecommunications Carriers (except Satellite) - 3.80% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,036,877) Principal Amount Value SHORT-TERM INVESTMENTS - 0.34% Money Market Fund - 0.34% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $409,858) Total Investments (Cost $98,801,196) - 96.83% Other Assets in Excess of Liabilities - 3.17% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Non-income producing security. ADR American Depositary Receipt Geneva Advisors International Growth Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 93.13% Bermuda - 5.27% Invesco Ltd. 57 Lazard Ltd. (a) Seadrill, Ltd. (a) 59 Signet Jewelers, Ltd. (a) 22 Canada - 10.18% Brookfield Asset Management, Inc. (a) Canadian National Railway, Co. (a) 87 Imax Corp. (a) (b) Points International, Ltd. (a) (b) Cayman Islands - 4.74% Melco Crown Entertainment Ltd. - ADR (b) Mindray Medical International, Ltd. - ADR 38 Denmark - 2.03% Novo Nordisk A/S - ADR 25 India - 5.42% HDFC Bank Ltd. - ADR Ireland - 10.48% Accenture PLC (a) Covidien PLC (a) 55 FleetMatics Group PLC (a) (b) 98 ICON, PLC. (a) (b) 43 Trinity Biotech PLC - ADR Israel - 1.91% Caesarstone Sdot-Yam, Ltd. (a) (b) Italy - 2.73% Luxottica Group SpA - ADR Mexico - 2.08% Fomento Economico Mexicano SAB de CV - ADR 38 Netherlands - 12.44% Chicago Bridge & Iron Co. NV Core Laboratories NV (a) 57 InterXion Holding NV (a) (b) Yandex NV (a) (b) 57 Panama - 4.83% Copa Holdings SA (a) 73 Spain - 3.29% Grifols SA - ADR Switzerland - 10.41% ABB, Ltd. - ADR ACE Ltd. (a) 83 Syngenta AG - ADR 88 United Kingdom - 6.03% ARM Holdings PLC - ADR Ensco PLC (a) 40 United States - 9.74% Mead Johnson Nutrition Co. 59 MercadoLibre, Inc. 94 Sirona Dental Systems, Inc. (b) 53 Virgin Islands (UK) - 1.55% Michael Kors Holdings Ltd. (a) (b) 49 TOTAL COMMON STOCKS (Cost $186,359) PREFERRED STOCKS - 2.01% Brazil - 2.01% Cia de Bebidad das Americas - ADR TOTAL PREFERRED STOCKS (Cost $3,998) Principal Amount Value SHORT-TERM INVESTMENTS - 100.81% Money Market Fund - 100.81% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $200,000) Total Investments (Cost $390,357) - 195.95% Liabilities in Excess of Other Assets - (95.95)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Non-income producing security. Abbreviations: ADR American Depository Receipt A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SpA Società per Azioni is the Italian term for a limited share company. Footnotes to the Schedules of Investments May 31, 2013 (Unaudited) 1. Federal Tax Information The cost basis of investments for federal income tax purposes at May 31, 2013 for Geneva Advisors All Cap Growth Fund, Geneva Advisors Equity Income Fund and the Geneva Advisors International Growth Fund ( the "Funds"), were as follows*: Geneva Advisors All Cap Growth Fund Geneva Advisors Equity Income Fund Geneva Advisors International Growth Fund Cost of Investments $ $ $ Gross unrealized appreciation $ $ $ 66 Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information for the Geneva Advisors All Cap Growth Fund and Geneva Advisors Equity Income Fund, please refer to the Notes to Financial Statements section in the Funds' most recent semi-annual or annual report. The Geneva Advisors International Growth Fund will report federal income tax information in the first annual report dated August 31, 2013. 2. Valuation of Securities Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the security is traded.Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity.When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund are accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Investment transactions are recorded on the trade date. The Fund determine the gain or loss from investment transactions using the best tax relief order. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Summary of Fair Value Exposure at May 31, 2013 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2013, in valuing the Funds' investments carried at fair value: Geneva Advisors All Cap Growth Fund Equity Level 1 Level 2 Level 3 Total Common Stock* $ $
